PER CURIAM.
Affirmed. See Valenzuela v. Globe-Ground, N. Am., LLC, 18 So.3d 17 (Fla. 3d DCA 2009); Fla. Dep’t of Cmty. Affairs v. Bryant, 586 So.2d 1205, 1209-10 (Fla. 1st DCA 1991) (“[T]he ultimate question of the existence of discrimination is a question of fact.... [A]n appellate court’s power to alter the lower tribunal’s finding in that regard is limited to those findings that are clearly erroneous.... Because discriminatory intent is an issue of fact ... it must be accepted by the reviewing agency unless that finding is not supported by [competent substantial evidence] in the record.”) (citations omitted).